Citation Nr: 1233129	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-26 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected residuals of left ankle sprain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Raymond Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1973 to October 1973 and from April 1977 to December 1978.  

This claim comes before the Board of Veterans' Appeals on appeal from a December 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO continued the current rating of 20 percent for the service-connected residuals of a left ankle sprain.  

In July 2012, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been reviewed and is in the file.  

In November 2011, the Veteran submitted informal claims of entitlement to service connection for a lumbar spine disability; lower extremity sciatica; a bilateral knee disability; a psychiatric disability; bilateral hearing loss and tinnitus.  During the 2012 Board hearing, the Veteran also raised a claim of entitlement to service connection for a hip disability.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  




REMAND

The Veteran seeks an increased rating for his left ankle disability and the assignment of a total rating based on individual unemployability.  Before the Board can adjudicate the appeal on the merits, further development is required.

A February 2004 VA record notes that the Veteran is in receipt of Social Security Administration (SSA) Disability benefits.  On remand, these records should be obtained and associated with the file.  A negative reply is requested if the records are unavailable.  

At the Board hearing, the Veteran stated he mostly received treatment at VA but he had received some private treatment at Presbyterian Hospital "a couple of years back."  (Transcript, p 13.)  With any necessary assistance from the Veteran, request those private treatment records.  A review of the claims file also shows that the Veteran has also received VA treatment.  Obtain all pertinent VA medical treatment reports as well.  See November 28, 2011 & January 5, 2012 Letters from the Veteran's Attorney.  

Finally, the Veteran has asserted that the last VA examination report did not show the actual limitation of motion of his service-connected left ankle strain residuals.  (Transcript, p 14.)  Given the Veteran's complaints and the above noted requests for additional medical reports, the Board finds that a more contemporaneous VA examination is needed. 

The issue of whether the Veteran is entitled to a TDIU due to his service-connected left ankle strain residuals has been raised in conjunction with the Veteran's claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).  

In this regard, a February 2005 VA record shows the Veteran was unemployed and last worked in 1995 for a carnival as a foreman for rides.  He had twelve years of education and a year of technical training.  He did not have a driver's license.  His longest full-time job was eight years.  His usual occupation was carnival worker or unskilled laborer.  He had been unemployed for the past three years.  Another record showed he said he last worked steadily from 1992 to 1996 with the carnival.  He had done odd jobs since that time.  He completed culinary school.  An April 2002 VA examination report showed he was currently homeless and not working; by February 2004 he was reportedly collecting SSA benefits.  At the October 2009 VA examination, the Veteran said his usual occupation was a warehouse worker.  A review of the record reflects that a VA examination is needed to ascertain whether the Veteran is unemployable due to service-connected disability. 

Accordingly, the case is REMANDED for the following action: 

1.  Request the Veteran's SSA records and associate them with the file.  If the records are unavailable, a negative reply is requested.  

2.  With any necessary assistance from the Veteran, request the Veteran's relevant private treatment records from Presbyterian Hospital.  If the Veteran identifies the presence of any other pertinent treatment reports generated since 2008, obtain all identified nonduplicative reports as well.  Of note, the Veteran has received VA treatment at the VA Medical Centers in Philadelphia and Coatesville, Pennsylvania, and in Richmond, Virginia.  See November 28, 2011 & January 5, 2012 Letters from the Veteran's Attorney.  Document all efforts made.  If any identified records cannot be obtained, the Veteran and his attorney should be notified pursuant to 38 C.F.R. § 3.159 (2011).

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of left ankle sprain and to determine whether the Veteran is unable to obtain or retain employment as a result of his left ankle disability.  The claims file and a copy of this remand should be made available to the examiner and the report should state that both were reviewed.  

The examiner should comment on any symptomatology shown to be present and due to the service-connected residuals of left ankle sprain.  The examiner should report: 

* all range of motion measurements in degrees, including dorsiflexion and plantar flexion;
* any ankylosis;
* any abduction, adduction, inversion or eversion deformity; 
* any malunion; and
* any pain on motion that the Veteran experiences.  

The examiner should state whether the Veteran's left ankle disability causes weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left ankle repeatedly over a period of time.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disability, the Veteran's service-connected residuals of left ankle sprain renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4.  Re-adjudicate the claims for an increased rating for the residuals of a left ankle strain and entitlement to a TDIU.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his attorney.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

